Citation Nr: 0522772	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  98-18 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right hip.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the benefit 
currently sought on appeal.  This claim has been before the 
Board on three occasions, on the last of which the claim was 
denied.  In November 2004, the Court of Appeals for Veterans 
Claims (Court) issued a decision that remanded the case to 
the Board for readjudication.

In July 2005, the veteran submitted additional medical 
evidence, in the form of an expert medical opinion.  He 
waived consideration of this evidence by the RO in 
accompanying correspondence. 

FINDING OF FACT

The veteran's degenerative joint disease of the right hip has 
been medically linked to his military service. 

CONCLUSION OF LAW

The veteran's degenerative joint disease of the right hip was 
incurred in his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. §5103 
(2002); 38 C.F.R. § 3.159(b).  Regulations also dictate that 
VA has a duty to assist claimants, essentially providing that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. §5103(A) (2002); 38 C.F.R. 
§ 3.159(c) (2004).  As will be discussed below, the Board 
finds that service connection for a right hip disability is 
warranted.   As such, a discussion of the VCAA is not needed.

Service Connection

The veteran contends that he incurred a right hip disability 
when, in 1953, he fell while performing skiing maneuvers in 
Japan.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Service medical records confirm that the veteran had a skiing 
accident in January 1953, at which time he was treated for a 
strained right knee.  Post service records reveal that the 
veteran has degenerative joint disease of the right hip.  The 
question that remains for the Board is whether there exists a 
medical nexus between the skiing accident and his current 
right hip disability.  The Board notes that there are two 
competent medical opinions of record which differ on the 
question of etiology.  

In November 2002, a VA nurse practitioner examined the 
veteran.  A diagnosis of degenerative joint disease of the 
right hip (as noted on the veteran's previous exam) was 
continued.  The nurse stated that he reviewed the claims 
file, to include prior Compensation and Pension examinations 
and the Board's remand.  He then opined that there was "no 
easily documentable cause or relationship" between the 
current right hip disability and the right knee injury in 
service.  

A private physician reviewed the veteran's claims file in 
July 2005.  Specific reference was made to the veteran's in-
service ski accident and the details of the ensuing right 
knee injury, as gleaned from the service medical records.  
The physician reviewed the veteran's post-service orthopedic 
and chiropractic treatment as well.  Also, the physician took 
into account the lay statements submitted by fellow 
servicemen who corroborated that the veteran was on crutches 
for a time after the injury and continued to limp.  

The physician stated that, in his professional opinion, the 
right hip was also injured during the accident, given the 
type of injury that occurred to the knee and the fact that 
the hip was a neighboring structure.  He clarified his 
position by stating that limping is clearly associated with 
strain on neighboring joints, and that chronic limping is 
clearly associated with arthritis due to wear and tear on the 
joint structure itself.  Therefore, it was expected that the 
veteran would have arthritis in his right hip secondary to 
the initial right knee injury.   

The physician also explained that when a joint is injured, 
the cartilage is irreversibly damaged, which results in 
abnormal forces being placed on the structure of the joint, 
and affects the joint over time.  Therefore, it was normal 
for the veteran to experience pain long after the initial 
accident.  He concluded by indicating that there was a causal 
relationship between the veteran's current hip disability and 
the skiing accident in service.

The Board finds that the July 2005 medical opinion is more 
probative on the issue of the etiology of the veteran's hip 
disability.  Particularly, it is evident that the private 
physician reviewed the entirety of the veteran's claims file, 
given that he specifically referenced several of those 
records in support of his opinion.  He also spoke to the 
medical principles supporting his opinion, and expressly 
stated how the injury in service likely involved the hip, and 
how the well-documented knee injury subsequently affected his 
right hip.  

The VA nurse, on the other hand, conducted range of motion 
testing and appears to have based his opinion on prior 
Compensation & Pension examinations.  He offered no 
discussion of how the knee injury would relate to the 
veteran's hip, but instead stated there was no easy way to 
document a relationship.  

Giving more weight to the well-supported opinion, the Board 
finds that the record establishes a medical nexus between the 
veteran's service and his current right hip disability.  
Accordingly, service connection is warranted. 





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for degenerative joint 
disease of the right hip is granted.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


